 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         SING CHO NG,                                 CASE NO. C19-1371JLR

11                              Plaintiff,              ORDER TO SHOW CAUSE
                  v.                                    REGARDING SUBJECT
12                                                      MATTER JURISDICTION
           TERENCE K. WONG, et al.
13
                                Defendants.
14

15                                  I.       INTRODUCTION

16         Before the court is Plaintiff Sing Cho Ng’s complaint. (Compl. (Dkt. # 4).)

17   Magistrate Judge Brian A. Tsuchida granted Mr. Ng leave to proceed in forma pauperis

18   (“IFP”) on August 30, 2019. (8/30/19 Order (Dkt. # 3).) However, Magistrate Judge

19   Tsuchida also recommended that the court review complaint under 28 U.S.C.

20   § 1915(e)(2)(B) prior to issuing any summons. (See id. at 1.)

21   //

22   //


     ORDER - 1
 1                                   II.   BACKGROUND

 2          Mr. Ng brings his complaint against a King County Superior Court Judge Janet

 3   Helson, a deputy clerk and a bailiff of King County Superior Court, an attorney who

 4   represented parties who were adverse to Mr. Ng in proceedings in King County Superior

 5   Court, and other “yet-be-identified [sic] King County Superior Court officials. (See

 6   Compl. at 1-2.) Although his complaint is disjointed and difficult to follow, he appears to

 7   be complaining about the results of two state court unlawful detainer actions filed to

 8   remove him from certain property. (See generally id.)

 9          This is the fourth action that Mr. Ng has filed in this court since 2017 against a

10   related and overlapping group of defendants. See Ng. v. King King Ass’n, et al., No.

11   C17-1515RAJ (“Ng I”); Ng. v. Metz, et al., No. C18-0690JCC (“Ng II”); Ng v. Metz, et

12   al., No. C18-1212RSM (“Ng III”).

13          Ng I addressed Mr. Ng’s claims related to his landlord’s rent increase and

14   subsequent actions taken to evict Mr. Ng. (See generally, Ng I, Dkt. #4.) Mr. Ng

15   maintained that his landlord acted in concert with other defendants to remove Mr. Ng

16   from his apartment and allow a construction project to proceed. (Id.) On July 30, 2018,

17   the court dismissed Ng I for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii),

18   with leave to amend. (See generally, id., Dkt. # 30.) Mr. Ng filed an amended complaint

19   on August 22, 2018. (See id., Dkt. # 34.) On March 28, 2019, the court dismissed Mr.

20   Ng’s amended complaint with prejudice because the allegations in his amended

21   complaint “effectively mirror[ed] those pled in [his] initial complaint.” (Id., Dkt. # 52 at

22   3.)


     ORDER - 2
 1          Ng II addressed Mr. Ng’s claims related to Judge Helson’s adjudication of two

 2   state court unlawful detainer actions, which were filed to remove Mr. Ng from the

 3   property. (See generally, Ng II, Dkt. #5.) The first state court unlawful detainer action

 4   was quickly dismissed. (See id.) The second was pursued to judgment—albeit with

 5   various alleged irregularities of which Mr. Ng complains—and appealed to the state court

 6   of appeals. (See id.) On July 9, 2018, prior to issuing summons, the court dismissed Ng II

 7   based on 28 U.S.C. § 1915(e)(2)(B). (Id., Dkt. # 10.) On appeal, the Ninth Circuit Court

 8   of Appeals affirmed the district court’s dismissal of Mr. Ng’s complaint. (Id., Dkt # 20.)

 9          Ng III rehashed the claims advanced in Ng II and followed the court’s dismissal of

10   Ng II. (See generally Ng III, Dkt. # 9 (Compl.); see also id., Dkt. # 13 (OSC) at 2.) On

11   November 20, 2018, the court dismissed Ng III prior to issuing summons. (Id., Dkt.

12   # 13.) On July 16, 2019, the Ninth Circuit dismissed Mr. Ng’s appeal as frivolous. (Id.,

13   Dkt. # 22.)

14          Mr. Ng filed his current action on August 29, 2019—a little over one month

15   following the Ninth Circuit’s dismissal of Mr. Ng’s appeal of Ng III as frivolous. (See

16   IFP Mot. (Dkt. # 1).) Mr. Ng once again rehashes the claims he advanced in Ng II and

17   Ng III. (See generally Compl.) Although lengthy and even more disjointed than his prior

18   complaints, Mr. Ng again complains of many alleged procedural and substantive

19   irregularities and perceived errors that occurred in various state court actions. (See

20   generally id.)

21   //

22   //


     ORDER - 3
 1                                       III.   ANALYSIS

 2          Where a plaintiff proceeds in forma pauperis, as Mr. Ng does here, the court is to

 3   dismiss the action, at any time, if it fails to state a claim, raises frivolous or malicious

 4   claims, or seeks monetary relief from a defendant who is immune from such relief. See

 5   28 U.S.C. § 1915(e)(2)(B). Because federal courts are courts of limited jurisdiction, a

 6   plaintiff also bears the burden of establishing that a case is properly filed in federal court.

 7   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994); In re Ford Motor

 8   Co./Citibank (South Dakota), N.A., 264 F.3d 952, 957 (9th Cir. 2001). Mr. Ng must meet

 9   this burden by pleading sufficient allegations to show a proper basis for the federal court

10   to assert subject matter jurisdiction over the action. McNutt v. Gen. Motors Acceptance

11   Corp., 298 U.S. 178, 189 (1936).

12          Here, as in Ng III, Mr. Ng does not establish the court’s subject matter jurisdiction

13   because the action is barred by the Rooker-Feldman doctrine. That doctrine prevents

14   federal district courts from otherwise exercising jurisdiction in a narrow set of “cases

15   brought by state-court losers complaining of injuries caused by state-court judgments

16   rendered before the district court proceedings commenced and inviting district court

17   review and rejection of those judgments.” Lance v. Dennis, 546 U.S. 459, 464 (2006)

18   (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 54 U.S. 280, 284 (2005))

19   (quotation marks omitted). The doctrine is premised on the United States Supreme Court

20   being the only federal court vested with “jurisdiction over appeals from final state-court

21   judgments.” Id. at 464 (looking to 28 U.S.C. § 1257).

22          Stated otherwise:


     ORDER - 4
 1          If claims raised in the federal court action are “inextricably intertwined” with
            the state court’s decision such that the adjudication of the federal claims
 2          would undercut the state ruling or require the district court to interpret the
            application of state laws or procedural rules, then the federal complaint must
 3          be dismissed for lack of subject matter jurisdiction.

 4   Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2004) (citing D.C. Court of Appeals

 5   v. Feldman, 460 U.S. 462, 483 n.16 (1983)). Key to the consideration is “whether the

 6   injury alleged by the federal plaintiff resulted from the state court judgement itself or is

 7   distinct from that judgment.” Id. at 900-01 (quoting Garry v. Geils, 82 F.3d 1362, 1365

 8   (7th Cir. 1996)) (quotation marks omitted).

 9          Mr. Ng’s complaint appears to be precluded by the Rooker-Feldman doctrine.

10   Although even more disjointed and difficult to understand than his complaints in Ng II

11   and Ng III, Ms. Ng’s complaint in this action appears to again allege procedural and

12   substantive mistakes in his state court proceedings leading to his eviction. (See generally

13   Compl.) But whatever harm Mr. Ng suffered as a result was caused by the final state

14   court judgment determining he had no right to remain in his apartment. Once again, Mr.

15   Ng appears to argue that the state court legal proceedings failed to protect him from this

16   harm and seeks relief from this court. (See generally id.) But these procedural or

17   substantive mistakes, including those touching on constitutional claims, were issues that

18   Mr. Ng could have raised in the state court proceedings, appealed within the state court

19   system, and ultimately asked the United States Supreme Court to review.

20          Even if this court did have subject matter jurisdiction, Mr. Ng maintains suit

21   against many individuals employed by the state courts and involved in state court judicial

22   proceedings. (See generally Compl.) In both Ng II and Ng III, the court informed Mr.


     ORDER - 5
 1   Ng that “[j]udges and those performing judge-like functions are absolutely immune from

 2   damage liability for acts performed in their official capacities.” (Ng III, Dkt. # 11 at 4

 3   (quoting Ng II, Dkt. #10 at 3 and Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986)

 4   (quotation marks omitted)).) Dismissal of these claims would raise an issue as to whether

 5   the court could maintain jurisdiction over Mr. Ng’s remaining claims. See 28 U.S.C.

 6   § 1331 (giving federal district courts jurisdiction over federal and constitutional

 7   questions); 28 U.S.C. § 1332 (giving federal district courts jurisdiction over controversies

 8   exceeding $75,000 and between diverse parties).

 9          In response to this order, Mr. Ng must write a short and plain statement telling the

10   court (1) why the court’s jurisdiction is not precluded by the Rooker- Feldman doctrine,

11   (2) why the government actors are not immune from Mr. Ng’s claims, and (3) why this

12   case is otherwise in the court’s subject matter jurisdiction.

13                                   IV.     CONCLUSION

14          Based on the foregoing analysis, the court ORDERS Mr. Ng to file a response to

15   this order to show cause containing the required items above no later than twenty-one

16   (21) days from the date of this order. If Mr. Ng fails to adequately or timely respond to

17   //

18   //

19   //

20   //

21   //

22   //


     ORDER - 6
 1   this order, the court will dismiss his case. The court DIRECTS the Clerk to mail a copy

 2   of this order to Mr. Ng at P.O. Box 14551, Seattle, Washington 98114.

 3         Dated this 24th day of September, 2019.

 4

 5                                                   A
                                                     JAMES L. ROBART
 6
                                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 7
